DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending as filed on 03/25/2021. 

Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
	Step 1:  Claims 1-12 recite compositions comprising blended vegetable oils, thus, the claims fall into a statutory category of invention under 35 U.S.C. 101. 
Step 2A1:  Claims 1-12 require a blended vegetable oil comprising ranges of polyphenols, β-sitosterol, campesterol, stigmasterol, squalene, parkerol, and γ-tocotrienol, in addition to saturated, unsaturated, and polyunsaturated fatty acids. The specification indicates some or all of these compounds are found in rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. (p. 9, Table 1-1; p. 11, Table 2-1; p. 13, Table 3-1). These compounds, then, are natural products. The markedly different characteristics analysis is applied only to nature-based product limitations in the claims to determine whether the nature-based products are "product of nature" exceptions. MPEP 2106.04(c)(I). 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics as compared to its naturally occurring counterpart in its natural state, then that limitation is a product of nature exception. MPEP 2106.04(c)(II). Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterparts to the nature-based products. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature); Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244 (although claimed as a pair, individual primer molecules were compared to corresponding segments of naturally occurring gene sequence); In re Bhagat, 726 Fed. Appx. 772, 778-79 (Fed. Cir. 2018) (non-precedential) (comparing claimed mixture of lipids with particular lipid profile to "naturally occurring lipid profiles of walnut oil and olive oil"). MPEP 2106.04(c)(II)(A).
Here, the counterparts to the claimed natural compounds are the plants from which the compounds are derived. Because the markedly different characteristics analysis is based on comparing the characteristics of the claimed nature-based product and its counterpart, the second step in the analysis is to identify appropriate characteristics to compare. MPEP 2106.04(c)(II)(B). In this case, the appropriate characteristics are the chemical structures of the plant based compounds. 
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. The courts have emphasized that to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 569 U.S. at 580, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, the applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. MPEP 2106.04(c)(II)(C). In this case, the structural nature of the claimed plant based compounds is identical, whether found in the plant or the claimed blended oil, and there are no markedly different characteristics. 
It is noted that the specification provides three examples with specific amounts of the specific oils rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. (pp. 8-14, Examples 1-3; Example 4 exceeds the claimed range of squalene). These specific blends contain specific amounts of fatty acids, as well as specific amounts of polyphenols, sitosterol, campesterol, stigmasterol, parkerol, squalene, and tocotrienol. The specific examples appear to demonstrate synergy in reducing triglycerides, total cholesterol, and LDL cholesterol, while increasing HDL cholesterol. Id. Synergy is considered to be a markedly different characteristic, negating the 101 analysis. However, synergy is unpredictable and has not been shown to occur across the breadth of the claimed range, which greatly exceeds the three examples demonstrating synergy. Accordingly, this rejection does not apply over the embodiments exhibiting synergy.  
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.
The additional elements in claim 1 amount to the ranges of amounts of ingredients, as well as their combination. Claim 2 requires the trace elements to be “non-exogenous additives.” Claim 3 narrows the source of the blended oil to rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. Claims 4-6 narrow the amounts of rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. Claims 7 and 8 narrow the types of fatty acids. Claims 9-12 narrow the amounts of trace elements. None of the additional elements impose or result in any application of the judicial exceptions and do not, therefore, integrate the judicial exceptions into practical applications. 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. 
The additional elements in claim 1 amount to the ranges of amounts of ingredients, as well as their combination. Claim 2 requires the trace elements to be “non-exogenous additives.” Claim 3 narrows the source of the blended oil to rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. Claims 4-6 narrow the amounts of rice bran oil, tea tree oil, olive oil, coconut oil, linseed oil, and soybean oil. Claims 7 and 8 narrow the types of fatty acids. Claims 9-12 narrow the amounts of trace elements. 
Blending various vegetable/plant oils to produce a blended oil to combat cholesterol is well known, routine, and conventional activity, as evidenced by CN110353056A (published 10/22/2019; English translation from Google Patents) and WO2020063653A1 (published 04/02/2020; English translation from Google Patents). CN110353056A teaches a blended vegetable oil containing rapeseed oil, peanut oil, soybean oil, rice bran oil, linseed oil, safflower oil, and sunflower oil. (Claims 1-6). CN110353056A describes phytosterols as beneficial to cholesterol degradation metabolism. (p. 2). This blended vegetable oil also employs trace elements from non-exogenous sources and contains fatty acids. (claim 1; Abstract). Similarly, WO2020063653A1 discloses an edible blended oil containing grape seed oil, DHA-containing fish or algal oil, corn oil, linseed oil, soybean oil, peanut oil, sesame oil, tea seed oil, and rapeseed oil. (claims 1-12). WO2020063653A1 indicates the blended oil protects and treats atherosclerosis. (p. 4). This blended oil contains trace elements and fatty acids. (claims 1-12). Furthermore, regarding the particular amounts of ingredients recited in the claims, modifying the concentration of a natural product has been found to be insufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)). Accordingly, the additional elements in claims 1-16 do not amount to something more than the judicial exceptions claimed and do not transform the claims into patent eligible subject matter. Accordingly, the additional elements in claims 1-12 do not amount to something more than the judicial exceptions claimed and do not transform the claims into patent eligible subject matter.

35 U.S.C. 112(d):  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites the oil of claim 1 and limits the ranges to 290-1700 mg/kg β-sitosterol, 260-1500 mg/kg campesterol, 150-1000 mg/kg stigmasterol, and 50-160 mg/kg parkerol. These amounts are identical to those of claim 1, therefore, claim 9 fails to further limit claim 1. 
Claim 10 recites the oil of claim 9, requiring 374.7 mg/kg of parkerol, exceeding the range recited in claim 9. Accordingly, claim 10 fails to further limit claim 9 and fails to include all of the limitations of claim 9. 
Claim 11 recites the oil of claim 1 and requires 40-120 mg/kg of tocotrienol. This amount is identical to that of claim 1, therefore, claim 11 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





35 U.S.C. 112(a):  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-12 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter not described in the specification to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the entire scope of the claimed invention. 
	In Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010) (en banc), the Federal Circuit noted the importance of an application's disclosure, stating, “the hallmark of written description is disclosure.” A disclosure adequately describes an invention when it “reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. at 1351. “A ‘mere wish or plan’ for obtaining the claimed invention is not adequate written description.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348 (Fed. Cir. 2011). Satisfying the written description requirement “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The Federal Circuit explained what is required to meet the written description requirement in Ariad Pharm., Inc. v. Eli Lilly & Co.: 
This inquiry, as we have long held, is a question of fact. Ralston Purina, 772 F.2d at 575.  Thus, we have recognized that determining whether a patent complies with the written description requirement will necessarily vary depending on the context.  Capon v. Eshhar, 418 F.3d 1349, 1357-58 (Fed. Cir. 2005).  Specifically, the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.  Id.  For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1359.

A written description of a genus in biotechnological arts “requires a precise definition, such as by structure, formula, [or] chemical name” of the claimed subject matter sufficient to distinguish it from other materials. Regents of the Univ. of Cal. v. Eli Lilly & Co., 199 F.3d 1559, 1568 (Fed. Cir. 1997). The Federal Circuit reflected on Eli Lilly in Ariad while explaining how to sufficiently describe a genus in biotechnological applications:
We held that a sufficient description of a genus instead requires the disclosure of
either a representative number of species falling within the scope of the genus or
structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus. Id. at 1568-69. We explained that an adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials. Id. at 1568 (quoting Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993)). We have also held that functional claim language can meet the written description requirement when the art has established a correlation between structure and function. See Enzo, 323 F.3d at 964 (quoting 66 Fed. Reg. 1099 (Jan. 5, 2001)). But merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.

A "representative number of species" must typify the entire claimed genus and account for variation between the species of the genus:  
[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated. Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 

(Fed. Cir. 2004).

In Ariad, the Court also addressed the presence of a genus within a method claim, in Rochester, we held invalid claims directed to a method of selectively inhibiting the COX-2 enzyme by administering a non-steroidal compound that selectively inhibits the COX-2 enzyme. Id. at 918. We reasoned that because the specification did not describe any specific compound capable of performing the claimed method and the skilled artisan would not be able to identify any such compound based on the specification’s function description, the specification did not provide an adequate written description of the claimed invention. Id. at 927-28. 

Ariad, at 1373. 

Claims 1-12 each encompass a blended vegetable oil comprising a range of fatty acids and trace elements for reducing blood lipids and cholesterol, while claims 1, 2, and 7-12 are not limited to any specific vegetable oils. By contrast, the specification supports the breadth of claimed blended oils with three examples capable of achieving the claimed bioactivity of reducing blood lipids and cholesterol. (pp. 8-14, Examples 1-3; Example 4 exceeds the claimed range of squalene). While these three examples fall within the claimed ranges, they do not support the breadth of the claimed ranges. For example, the data indicates Examples 1, 2, and 3 contain 1195.8 mg/kg, 1212.6 mg/kg, and 1069.3 mg/kg of β-sitosterol, while the claims include 290-1700 mg/kg of β-sitosterol. The three examples are not commensurate in scope with and do not support the idea that the Applicant had possession of the claimed genus of blended oils each capable of reducing blood lipids and cholesterol. The data from the three examples supporting the claims cannot be extrapolated and applied to every member of the claimed genus of oils. 
The specification, then, is considered devoid of sufficiently detailed, relevant, identifying characteristics demonstrating that Applicant was in possession of the entirety of the claimed genus of antipathogenic lignins, i.e., additional complete or partial structures, other physical and/or chemical properties, functional characteristics coupled with a known or disclosed correlation between function and structure, or some combination thereof demonstrating possession of the entirety of the claimed genus.

35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-12 encompass “parkerol,” which appears to be the name of a specific trace element. However, a search of the literature turns up no identifying structure, therefore, rendering the claim indefinite. 

Objections
	Claims 4-12 are objected to as each recites “any of” or “any one of,” e.g., Claim 7: “The edible blended vegetable oil of any of claim 1. . .” Because the claim depends from only one claim, it is illogical to use “any” which refers to more than one claim. Contrast claim 2, not included in this objection, which recites “The edible blended vegetable oil of claim 1. . .” without use of “any.” 

Conclusion
	Claims 1-12 are pending.
Claims 1-12 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655